Case 19-24159-CMB        Doc 52    Filed 10/12/20 Entered 10/12/20 11:32:58         Desc Main
                                  Document      Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: John E. Wade
                             Debtor(s)
                                                        BK. NO. 19-24159 CMB
New Residential Mortgage Loan Trust 2018-1
                             Movant
                      v.
John E. Wade                                            CHAPTER 13
Yvette R. Wade
                             Respondents
                      and
Ronda J. Winnecour, Trustee
                             Additional Respondent




                            MOTION FOR RELIEF FROM THE
                         AUTOMATIC STAY AND CO-DEBTOR STAY




                                               /s/ Brian C. Nicholas, Esquire ___
                                               Brian C. Nicholas, Esquire
                                               bnicholas@kmllawgroup.com
                                               Attorney I.D. No. 317240
                                               KML Law Group, P.C.
                                               701 Market Street, Suite 5000
                                               Philadelphia, PA 19106
                                               Phone: 201-549-5366
                                               Attorney for Movant/Applicant
Date: October 12, 2020
Case 19-24159-CMB          Doc 52      Filed 10/12/20 Entered 10/12/20 11:32:58               Desc Main
                                      Document      Page 2 of 3
                              UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: John E. Wade
                                 Debtor(s)
                                                               BK. NO. 19-24159 CMB
New Residential Mortgage Loan Trust 2018-1
                             Movant
                      v.
John E. Wade                                                   CHAPTER 13
Yvette R. Wade
                             Respondents

                      and
Ronda J. Winnecour, Trustee
                                 Additional Respondent

                MOTION OF NEW RESIDENTIAL MORTGAGE LOAN TRUST 2018-1,
             FOR RELIEF FROM THE AUTOMATIC STAY UNDER SECTION 362 AND 1301


        Movant, by its Attorney, KML Law Group, P.C., hereby requests a termination of the Automatic Stay

and leave to foreclose on its mortgage on real property owned by Debtor(s).

        1.       Movant is New Residential Mortgage Loan Trust 2018-1.

        2.       Debtor(s), John E. Wade, and Co-Debtor, Yvette R. Wade are the owner(s) of the premises

located at 8976 Eastwood Road, Pittsburgh, PA 15235, hereinafter known as the mortgaged premises.

        3.       Movant is the holder of a mortgage, original principal amount of $103,200.00 on the

mortgaged premises that was executed by Debtor, John E. Wade and Co-Debtor Yvette R. Wade as Co-

mortgagors on January 11, 2002. Said mortgage was recorded on January 15, 2002 at Book V22057, Page 458.

The mortgage was subsequently assigned to Movant by way of an Assignment of Mortgage recorded on April

7, 2018 in Book Volume 49189, Page 514 in Allegheny County.

        4.       Movant has instituted or wishes to institute foreclosure proceedings on the mortgage because

of Debtor's failure to make the monthly payment required thereunder.

        5.       As of October 7, 2020, the payoff amount due on the mortgage is $111,182.83.

        6.       Debtor is currently delinquent in payments to the Chapter 13 Trustee in the amount of

$2,878.00.

        7.       The total amount of post-petition arrearage is $3,944.23. Debtor and Co-Debtor are due for

payments in the amount of $611.99 for the months April 2020 through October 2020 with less of a suspense
Case 19-24159-CMB           Doc 52      Filed 10/12/20 Entered 10/12/20 11:32:58                 Desc Main
                                       Document      Page 3 of 3

balance of $339.70.

        8.       The Chapter 13 Trustee’s records reveal the post-petition payments to Movant are delinquent

in the amount of $3,944.23.

        9.       The fair market value of the premises is $65,000.00, per the Debtor’s Schedules.

        10.      The foreclosure proceeding filed or to be instituted were stayed by the filing of the instant

Chapter 13 Petition.

        11.      Debtor(s) and Co-Debtor have no or inconsequential equity in the premises.

        12.      Movant has cause to have the Automatic Stay terminated pursuant to 11 U.S.C §362 (d).

        13.      This motion and the averments contained therein do not constitute a waiver by the Moving

Party of its right to seek reimbursement of any amounts not included in this motion, including fees and costs,

due under the terms of the mortgage and applicable law.

        WHEREFORE, Movant respectfully requests that this Court enter an Order modifying the Automatic

Stay under Section 362 and 1301 with respect to the mortgaged premises as to permit Petitioner to foreclose

on its mortgage and allow Movant or any other purchaser at Sheriff's Sale to take legal action for enforcement

of its right to possession of said premises.


Date: October 12, 2020
                                                       /s/ Brian C. Nicholas, Esquire ___
                                                       Brian C. Nicholas, Esquire
                                                       bnicholas@kmllawgroup.com
                                                       Attorney I.D. No. 317240
                                                       KML Law Group, P.C.
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106
                                                       Phone: 201-549-5366
                                                       Attorney for Movant/Applicant
